 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 STEVEN C. SCOTT,                                          Case No.: 2:19-cv-01661-JAD-EJY

 4             Petitioner
                                                                Order Directing Response
 5 v.                                                         to Motion for Reconsideration

 6 JO GENTRY, et al.,

 7             Respondents

 8

 9            I previously dismissed petitioner Steven C. Scott’s pro se 28 U.S.C. § 2254 habeas corpus

10 petition as second and successive 1 and entered judgment. 2 Scott moves for reconsideration, 3

11 arguing that an amended judgment of conviction was filed in June 2019, so his current petition is

12 not successive. 4 The court concludes that a response to the motion by respondents will aid in its

13 determination of whether the petition is successive.

14            IT IS THEREFORE ORDERED that respondents must file a response to petitioner’s

15 motion for reconsideration (ECF No. 9) by May 14, 2020.

16            IT IS FURTHER ORDERED that the petitioner must file his response to respondents’

17 response, if any, within 30 days of being served with respondents’ response.

18            Dated: April 14, 2020
                                                          _________________________________
19                                                           U.S. District Judge Jennifer A. Dorsey

20

21
     1
         ECF No. 6.
22   2
         ECF No. 8.
23   3
         ECF No. 9.
     4
         See 28 U.S.C. § 2244(3)(A).
